UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: March 31 Date of reporting period: June 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Money Market Fund Securities owned by the Fund on June 30, 2008 (Unaudited) Interest Maturity Quality Par value Issuer rate date rating (A) Value Commercial Paper 54.11% (Cost $194,470,014) Asset Backed - Finance 3.01% Falcon Asset Securitization Co. 2.750 07/09/08 Tier 1 $1,500 1,499,083 Ranger Funding Co., LLC 2.610 07/03/08 Tier 1 7,000 6,998,985 Ranger Funding Co., LLC 2.700 07/10/08 Tier 1 2,326 2,324,430 Asset Backed - Loan Receivables 10.82% Govco, LLC 2.650 07/03/08 Tier 1 5,000 4,999,264 Govco, LLC 2.600 07/07/08 Tier 1 5,000 4,997,833 Govco, LLC 2.650 07/08/08 Tier 1 2,400 2,398,763 Jupiter Securitization Corp. 2.650 07/02/08 Tier 1 6,000 5,999,558 Jupiter Securitization Corp. 2.600 07/01/08 Tier 1 3,500 3,500,000 Park Avenue Receivables Corp. 2.700 07/02/08 Tier 1 4,500 4,499,663 Park Avenue Receivables Corp. 2.380 07/02/08 Tier 1 7,000 6,999,537 Park Avenue Receivables Corp. 2.600 07/01/08 Tier 1 5,500 5,500,000 Asset Backed Sec - Auto Loan 0.89% Volkswagen AG 3.050 07/01/08 Tier 2 3,200 3,200,000 Asset Backed Sec - Others 2.25% Yorktown Capital, LLC 2.500 07/01/08 Tier 1 4,100 4,100,000 Yorktown Capital, LLC 2.730 07/03/08 Tier 1 4,000 3,999,393 Automobiles - Parts & Equipment 0.89% Autoliv, Inc. 2.800 07/25/08 Tier 2 3,200 3,194,027 Banks - Foreign 13.21% Abbey National PLC 2.230 07/03/08 Tier 1 4,000 3,999,504 BNP Paribas 2.450 07/07/08 Tier 1 2,200 2,199,102 BNP Paribas 2.650 07/02/08 Tier 1 5,100 5,099,635 BNP Paribas 2.500 07/08/08 Tier 1 5,000 4,997,570 Deutsche Bank AG 2.390 08/11/08 Tier 1 4,000 3,989,112 Royal Bank of Canada 2.320 07/24/08 Tier 1 5,500 5,491,848 Royal Bank of Canada 2.230 07/08/08 Tier 1 5,000 4,997,832 Royal Bank of Canada 2.240 07/11/08 Tier 1 5,000 4,996,889 Societe Generale New York 2.750 08/06/08 Tier 1 3,700 3,689,825 Societe Generale New York 2.260 07/09/08 Tier 1 4,500 4,497,736 Societe Generale New York 2.430 07/08/08 Tier 1 3,500 3,498,346 Banks - U.S. 5.01% JPMorgan Chase & Co. 2.300 07/21/08 Tier 1 3,000 2,996,167 Wells Fargo Bank NA 2.250 07/03/08 Tier 1 5,000 4,999,375 Wells Fargo Bank NA 2.270 07/07/08 Tier 1 5,000 4,998,108 Wells Fargo Bank NA 2.300 07/08/08 Tier 1 5,000 4,997,764 Diversified Financial Services 2.83% General Electric Capital Corp. 2.450 08/04/08 Tier 1 2,000 1,995,372 General Electric Capital Corp. 2.400 08/01/08 Tier 1 5,000 4,989,667 Textron, Inc. 2.900 07/16/08 Tier 2 3,200 3,196,133 Drug Retail 1.67% Pzifer, Inc. 2.700 08/06/08 Tier 1 6,000 5,983,800 Electric Utilities 0.83% Dominion Resources, Inc. 2.850 07/08/08 Tier 2 3,000 2,998,338 Page 1 John Hancock Money Market Fund Securities owned by the Fund on June 30, 2008 (Unaudited) Interest Maturity Quality Par value Issuer rate date rating (A) Value Food 4.78% Cargill, Inc. 2.450 08/05/08 Tier 1 $6,000 5,985,708 Cargill, Inc. 2.350 07/11/08 Tier 1 3,000 2,998,042 Coca-Cola Enterprises, Inc. 2.150 07/09/08 Tier 1 5,000 4,997,611 Kraft Foods, Inc. 2.480 07/09/08 Tier 2 3,200 3,198,237 Investment Banking & Brokerage 2.50% Goldman Sachs Group, Inc. 2.300 08/11/08 Tier 1 2,000 1,994,761 Morgan Stanley 2.820 07/21/08 Tier 1 7,000 6,989,033 Telecommunications 5.42% AT&T, Inc. 2.220 07/22/08 Tier 1 3,505 3,500,461 AT&T, Inc. 2.240 07/14/08 Tier 1 4,000 3,996,765 Verizon Global Funding Corp. 2.490 07/17/08 Tier 1 6,000 5,993,360 Verizon Global Funding Corp. 2.500 07/21/08 Tier 1 4,000 3,994,444 Verizon Global Funding Corp. 2.400 07/09/08 Tier 1 2,000 1,998,933 Corporate Interest-Bearing Obligations 35.80% (Cost $128,667,543) Asset Backed Sec - Auto Loan 2.99% Capital Auto Receivables Asset Trust (S) 3.386 02/17/09 Tier 1 $2,083 2,082,644 Ford Credit Auto Owner Trust (S) 4.018 02/13/09 Tier 1 618 617,766 Ford Credit Auto Owner Trust 2.766 05/15/09 Tier 1 1,406 1,405,752 Honda Auto Receivables Owners Trust 2.917 07/20/09 Tier 1 3,000 3,000,000 Hyundai Auto Receivables Trust 2.849 07/15/09 Tier 1 3,000 3,000,000 Nissan Auto receivables Owner Trust 5.264 10/15/08 Tier 1 138 138,084 Nissan Auto receivables Owner Trust 3.998 01/15/09 Tier 1 483 482,683 Automobiles And Trucks 1.67% Toyota Motor Credit Corp. (P) 2.493 06/19/09 Tier 1 6,000 6,000,000 Banks - Foreign 0.70% Abbey National Treasury Services PLC 2.751 09/30/08 Tier 1 2,520 2,519,727 Banks - U.S. 7.52% Bank of America Corp. 5.875 02/15/09 Tier 1 2,183 2,217,025 Bank of America Corp. 3.250 08/15/08 Tier 1 6,920 6,919,836 Bank of America Corp. 2.920 07/25/08 Tier 1 1,610 1,610,010 Bank of America Corp. (P) 2.638 02/27/09 Tier 1 1,500 1,497,671 Fleet National Bank 5.750 01/15/09 Tier 1 1,645 1,667,742 U.S. Bank NA 5.700 12/15/08 Tier 1 6,805 6,881,585 U.S. Bank NA 3.400 03/02/09 Tier 1 2,000 2,006,104 U.S. Bank NA 4.400 08/15/08 Tier 1 4,220 4,228,802 Diversified Financial Services 9.90% General Electric Capital Corp. (P) 2.826 12/12/08 Tier 1 1,000 1,000,185 General Electric Capital Corp. (P) 2.717 12/09/08 Tier 1 5,962 5,965,427 General Electric Capital Corp. (P) 2.823 01/05/09 Tier 1 3,000 3,000,091 Goldman Sachs Group, Inc. 3.875 01/15/09 Tier 1 3,315 3,320,975 Goldman Sachs Group, Inc. (P) 3.013 07/29/08 Tier 1 6,800 6,801,641 Goldman Sachs Group, Inc. (P) 2.806 11/10/08 Tier 1 4,000 3,995,308 IBM Corp. (P) 2.735 02/13/09 Tier 1 2,500 2,499,374 IBM Corp. (P)(S) 2.478 09/08/08 Tier 1 9,000 9,000,365 Finance - Auto Loans 1.39% American Honda Finance Corp. (S) 2.698 07/07/08 Tier 1 5,000 4,999,958 Page 2 John Hancock Money Market Fund Securities owned by the Fund on June 30, 2008 (Unaudited) Interest Maturity Quality Par value Issuer rate date rating (A) Value Finance - Consumer Loans 1.36% John Deere Capital Corp. 4.875 03/16/09 Tier 1 $1,860 1,883,007 John Deere Capital Corp. 4.500 08/25/08 Tier 1 3,000 2,996,753 Finance - Credit Card 1.25% American Express Co. 2.732 09/17/08 Tier 1 4,500 4,500,000 Health Care Supplies 1.29% Procter & Gamble Co. (P) 2.789 02/19/09 Tier 1 1,650 1,650,000 Procter & Gamble Co. (S) 2.793 07/06/09 Tier 1 3,000 3,000,412 Investment Banking & Brokerage 0.86% Bank One Corp. 6.000 08/01/08 Tier 1 3,100 3,106,538 Machinery - Construction & Mining 4.50% Caterpillar Financial Services Corp. 2.700 07/15/08 Tier 1 6,044 6,042,912 Caterpillar Financial Services Corp. 3.450 01/15/09 Tier 1 1,865 1,867,337 Caterpillar Financial Services Corp. 2.977 10/28/08 Tier 1 3,000 3,001,178 Caterpillar Financial Services Corp. (P) 2.779 05/18/09 Tier 1 1,550 1,548,738 Caterpillar Financial Services Corp. 2.766 03/10/09 Tier 1 3,700 3,699,536 Telecommunications 2.37% AT&T, Inc. (P) 2.888 11/14/08 Tier 1 6,235 6,237,778 BellSouth Corp. 2.776 08/15/08 Tier 1 2,275 2,274,599 Certificates Of Deposit 0.78% (Cost $2,799,973) Banks - Foreign 0.78% Abbey National Treasury Services PLC 2.409 07/02/08 Tier 1 $2,800 2,799,973 U.S. government & agency securities 9.47% (Cost $34,014,300) Government U.S. Agencies 9.47% Federal Home Loan Bank 2.800 02/06/09 Tier 1 $3,630 3,630,000 Federal Home Loan Bank 2.625 04/30/09 Tier 1 6,065 6,065,000 Federal Home Loan Bank 2.375 04/07/09 Tier 1 4,180 4,179,301 Federal Home Loan Mortgage Corp. 2.400 04/02/09 Tier 1 10,500 10,500,000 Federal Home Loan Mortgage Corp. 2.400 04/07/09 Tier 1 3,640 3,640,000 Federal Home Loan Mortgage Corp. 3.300 06/23/09 Tier 1 3,000 3,000,000 Federal Home Loan Mortgage Corp. 3.000 07/10/09 Tier 1 3,000 3,000,000 Par value Issuer, description, maturity date Value Repurchase Agreement 0.22% (Cost $776,000) Joint Repurchase Agreement 0.22% Joint Repurchase Agreement with Bank of America Corp. dated 6-30-08 at 1.50% to be repurchased at $776,032 on 7-1-08, collateralized by $635,763 U.S. Treasury Inflation Indexed Note 1.875% on 7-15-13 (valued at $791,520 including interest). $776 776,000 Page 3 John Hancock Money Market Fund Securities owned by the Fund on June 30, 2008 (Unaudited) Total investments (Cost $360,727,830) 100.38% Other assets and liabilities, net (0.38%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (A) Quality ratings are unaudited and indicate the categories of eligible securities, as defined by Rule 2a-7 of the Investment Company Act of 1940, owned by the Fund. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $19,701,145 or 5.48% of the net assets of the Fund as of June 30, 2008.  At June 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $360,727,830. Page 4 Notes to portfolio of investments Security valuation Securities in the Funds portfolio are valued at amortized cost, in accordance with Rule 2a-7 of the 1940 Act, as amended, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. Interest income on certain portfolio securities such as negotiable bank certificates of deposit and interest-bearing notes is accrued daily and included in interest receivable. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of June 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices - - Level 2  Other Significant Observable Inputs $360,727,831 - Level 3  Significant Unobservable Inputs - - Total $360,727,831 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC, a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 20, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: August 20, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: August 20, 2008
